Citation Nr: 1624719	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  11-31 729	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral upper extremity (BUE) tremors.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy (USN) from November 1965 to September 1969.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  By that rating action, the RO, in pertinent part, denied service connection for BUE tremors.  The Veteran appealed this adverse determination to the Board.  Jurisdiction of the appeal currently resides with the San Diego, California, RO.   

In April 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of those proceedings is of record.


FINDING OF FACT

The competent and probative evidence of record reflects that the Veteran's BUE tremors did not have their onset during military service and are not otherwise etiologically related thereto.


CONCLUSION OF LAW

BUE Tremors were not incurred in or aggravated by military service and may not be presumed to have been incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements described above apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a July 2012 letter to the Veteran, the RO provided him with notice to the elements necessary to substantiate a claim for service connection for tremors, as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide. 

The above-cited letter also provided the Veteran notice as to the effective date and disability ratings should service connection be awarded.  Dingess, supra. 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of the claim for service connection for tremors and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; id. at 394.  The RO obtained his service treatment and military personnel records, as well as identified private treatment records.  In addition, the Veteran provided testimony in support of his claim at a hearing before the undersigned in April 2016.  At the close of the hearing, the undersigned held the record open for thirty (30) days to provide the Veteran an opportunity to submit a statement from his private physician relating his tremors to his military service, notably exposure to chemical solvents while stationed aboard the USS DAHLGREN (DLG-12).  The Veteran did not submit any additional evidence within the 30 day period.  

In addition, the Board notes that on VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, he reported that he had sought treatment at a VA Community Based Outpatient Clinic in El Centro, California, and VA Medical Center in San Diego, California.  There is no indication, however, that records from these VA facilities would contain potentially relevant information concerning the claim for service connection for BUE tremors.  In fact, the Veteran referenced treatment at these facilities in support of his claim of entitlement to TDIU that was based on other service-connected disabilities (i.e., tinnitus, hearing loss, ischemic heart disease, and posttraumatic stress disorder).  Thus, as the Veteran does not contend, nor does the record indicate, that records from the above-cited VA facilities would be relevant to the instant claim for service connection for BUE tremors, the Board finds that they would not be pertinent and a remand to obtain them would be unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

The Board has deemed a medical examination unnecessary in this case as the evidence does not establish that the Veteran's condition manifested during service, or provides an indication that it is otherwise etiologically linked thereto.   In declining to obtain a medical nexus opinion, the Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) upheld the determination that a VA medical examination is not required as a matter of course in every veteran's disability case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

Finally, some discussion of the Veteran's April 2016 hearing before the undersigned is necessary. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) (2015) requires that the Veterans Law Judge (VLJ) or Acting VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the VLJ elicited testimony designed to help the Veteran substantiate his claim for service connection for BUE tremors. In addition, the VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  As noted above, at the close of the hearing, the undersigned held the record open for thirty (30) days to provide the Veteran an opportunity to submit a statement from his neurologist relating his tremors to his military service, notably exposure to chemical solvents while stationed aboard the USS DAHLGREN (DLG-12).  The Veteran did not submit any additional evidence in support of the current appeal.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for service connection for BUE tremors adjudicated herein and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the above-cited claim based on the current record.

II. Merits Analysis

The Veteran seeks service connection for BUE tremors.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 Fed. Cir. (2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as organic diseases of the nervous systems (e.g., essential tremors), may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  As organic diseases of the nervous system, such as essential tremors, are considered to be chronic diseases for VA compensation purposes, the theory of continuity of symptomatology applies to the instant claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Initially, the Board notes that the Veteran has repeatedly maintained that he is not seeking service connection for bilateral upper extremities tremors based on a theory of Agent Orange exposure.  He contends that his current tremors are the result of having been exposed to chemicals, such as Trichloroethylene and Tetrachloroethylene, while stationed aboard the USS DAHLGREN (DLG-12) as an electrician working in the engine and boiler rooms.  (See VA Forms 21-4138, Statement in Support of Claim, received by VA in March and July 2015 and Transcript (T.) at pages 3-4).  

The Board finds that the preponderance of the evidence of record is against the claim for service connection for BUE tremors because there is no evidence of BUE tremors during service or for decades after service discharge in 1969, or evidence of a nexus between them and an incident of military service, to include exposure to chemicals aboard the USS DAHLGREN (DLG-12). 

In regard to the Veteran's claim that his BUE tremors began during his period of active service in the USN aboard the USS DAHLGREN, the Board finds that such a disorder was not shown.  To determine that a chronic disease was "shown in service," the disease identity must be established and the diagnosis not subject to legitimate question.  38 C.F.R. § 3.303(b); Walker, supra.  The Veteran's service treatment records do not suggest that the Veteran had BUE tremors during service.  The Veteran's neurological system was evaluated as "normal" during a September 1969 service discharge examination.  As such, there is actually affirmative evidence showing that the Veteran did not have BUE tremors at the time of his separation from service.  Therefore, chronicity is not established in service.  In addition, the record contains no indication that the tremors manifested to a compensable degree within one year of the Veteran's military service separation.

During his hearing before the undersigned in April 2016, the Veteran testified that his BUE tremors had their onset in the mid-1970s.  (T. at page 7).  The Veteran is certainly competent to report as to the observable symptoms, such as tremors he experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, this allegation as to the onset of observable symptoms during service is inconsistent with the contemporaneous record noted above, as well as the Veteran's statements during the April 2016 hearing.  Thus, the Board finds this statement not credible evidence to establish in-service onset of BUE tremors, to the extent the Veteran makes this allegation.  

Moreover, the record does not reflect, nor does the Veteran contend, that there has been continuity of tremor symptomatology since service during the April 2016 hearing testimony or otherwise.  Indeed, the first clinical evidence of tremors was in November 2011.  At that time, the Veteran was seen at a private treatment facility and complained of having tremors of his hands when he ate and wrote.  The examining clinician entered an assessment, in part, of tremors that might have been related to Albuterol treatment.  A January 2012 report, prepared by the same facility reflects that the Veteran complained of having upper extremity tremors that had progressed over the last five (5) years (2007) and were not associated with breathing treatments.  (See November 2011 and January 2012 reports, prepared by Imperial Valley Family Medical Group, containing an assessment, in part, of tremors that might have been related to Albuterol treatment).  

In addition to the lack of evidence showing that BUE tremors were manifested during service or within close proximity thereto, the evidence of record does not link them to military service.  The record does not contain competent evidence suggesting a nexus between the BUE tremors and his military service.  There is no medical evidence of record suggesting a correlation between the Veteran's BUE tremors and service and while the Veteran is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his tremors.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his BUE tremors to chemicals and solvents while working as an electrician aboard the USS DAHLGREN (DLG-12) during service, he is not considered qualified to address such a question. 

For the reasons set forth above, the preponderance of the evidence of record is against a finding that the Veteran's BUE tremors are related to military service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence of record is against the Veteran's claim for service connection for BUE tremors, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER

Service connection for bilateral upper extremity tremors is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


